THE THIRTEENTH COURT OF APPEALS

                                    13-13-00395-CV


HILL COUNTRY ESTATES HOMEOWNERS ASSOCIATION AND COVERED BRIDGE
                PROPERTY OWNERS ASSOCIATION, INC.
                              v.
              GREG GUERNSEY AND THE CITY OF AUSTIN


                                   On Appeal from the
                      250th District Court of Travis County, Texas
                         Trial Cause No. D-1-GN-12-000878


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

and remanded in part. The Court orders the judgment of the trial court AFFIRMED IN

PART and REVERSED IN PART, and the case is REMANDED for further proceedings

consistent with its opinion. Costs of the appeal are adjudged 50% against appellants

and against appellees.

      We further order this decision certified below for observance.

May 7, 2015